Title: John Steele to Thomas Jefferson, 12 July 1810
From: Steele, John
To: Jefferson, Thomas


          
            Sir,
             Collectors office Philada 
                      
                     July 12. 1810
          
           A Package addressed to me came to hand a few days ago, which appeared, on opening the envelope, to be for you, and to contain a variety of seeds—Being unaccompanied with any letter of advice, I send it to the care of the Collr at Richmond, with a request to forward it to you by the first opportunity
          
            I am very respectfully, Sir, your Obedt Servt
            
                  
               Jno Steele
          
        